Jackson, Justice.
1. The case of Simmons vs. Anderson, 56 Ga., 53, covers this. While there may be general words in the waiver, yet they are specially applied to the property mortgaged and the right to take homestead in that is particularly and specially waived. Therefore the case in 59 Ga , 837, does not affect this case. That is the case of a general waiver on a note, particularizing no property whatever; this points out the property in the mortgage.
2. It is immaterial that the arpflioation was made before the waiver. The homestead was not allowed and set apart until the party applying had obligated himself not to take a homestead on this property. No right had vested in his family, and he was bound to stop and not proceed with his application by waiving his right thereto. Perhaps the more strongly bound, because he had already applied. He was less likely to get credit without the waiver.
Judgment affirmed.